OPINION — AG — IF THE APPLICANT WAS GUILTY OF FRAUDULENTLY OBTAINING HIS LICENSE, THEN THE OKLAHOMA STATE BOARD OF PHARMACY WOULD HAVE THE INHERENT AUTHORITY TO REVOKE THE LICENSE, BUT ONLY AFTER THE FOLLOWING THE NOTICE AND HEARING PROVISIONS OF 59 Ohio St. 1961 353.26 [59-353.26], AND THE PROVISIONS OF 75 Ohio St. 1965 Supp., 301 [75-301], ET SEQ., WHERE APPLICABLE. HOWEVER, IF THE APPLICANT WERE NOT GUILTY OF FRAUD OF IF THE FRAUD WAS NOT MATERIAL TO THE APPLICANT'S QUALIFICATIONS, THE BOARD OF PHARMACY WOULD HAVE NO AUTHORITY TO REVOKE THE LICENSE. WHETHER A PARTICULAR ACT OR OMISSION WOULD CONSTITUTE FRAUD, MISREPRESENTATION OR CONCEALMENT OR OTHER MISCONDUCT WOULD DEPEND UPON THE FACTS OF EACH INDIVIDUAL CASE. IT IS FURTHER THE OPINION OF THE ATTORNEY GENERAL THAT THE OKLAHOMA STATE BOARD OF PHARMACY HAS NO AUTHORITY TO REFUSE TO ISSUE A RENEWAL REGISTRATION IF THE REGISTERED PHARMACISTS OR ASSISTANT PHARMACIST FOLLOWS THE PROVISIONS OF 59 Ohio St. 1961 353.11 [59-353.11] CITE: 59 Ohio St. 1961 353.10 [59-353.10], 63 Ohio St. 1961 401-470.2 [63-401] — [63-470.2] (JOSEPH MUSKRAT)